Case 9:19-cv-81160-RS Document 777 Entered on FLSD Docket 12/16/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-81160-CIV-SMITH
  APPLE INC.,
         Plaintiff,
  v.
  CORELLIUM, LLC,
         Defendant.
  _______________________/
                 ORDER AFFIRMING REPORT AND RECOMMENDATION
         This matter is before the Court on Magistrate Judge Matthewman’s Report and

  Recommendation on Apple Inc.’s Motion to Exclude Certain Opinions and Corresponding

  Testimony of Corellium’s Expert James Olivier [DE 611]. The parties have not filed objections.

  Upon careful consideration, it is

         ORDERED that the Report and Recommendation [DE 611] is AFFIRMED AND

  ADOPTED. Accordingly, Apple’s Motion to Exclude Certain Opinions and Corresponding

  Testimony of Corellium’s Expert James Olivier [DE 449 & 465] is GRANTED IN PART AND

  DENIED IN PART:

             1. The Motion is granted to the extent that Dr. Olivier is not permitted to testify as to

  any legal opinions, legal conclusions, or the actual amount or substantiality of the portions of the

  IPSW files that Corellium allegedly used in relation to the copyright work; and

             2. The Motion is denied in all other respects, and Dr. Olivier is permitted to provide

  his computer science expert testimony and opinions at trial.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of December 2020.
